UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4547


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM ODELL DUELL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cr-00055-FDW-1)


Submitted:   January 31, 2012             Decided:   February 3, 2012


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Faith Bushnaq, BUSHNAQ LAW OFFICE, PLLC, Charlotte, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Richard Lee Edwards, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Odell Duell, Jr., pled guilty to ten counts of

securities fraud, 18 U.S.C. § 513(a) (2006) (Counts 1-10), and

one count of wire fraud, 18 U.S.C.A. § 1343 (West Supp. 2011)

(Count 11), and was sentenced to a term of thirty-four months’

imprisonment.        Duell appeals his sentence, contending that the

district court clearly erred in applying a two-level enhancement

for    use   of   sophisticated     means.           U.S.    Sentencing       Guidelines

Manual § 2B1.1(b)(9)(C) (2010).            We affirm.

             Duell    was    the    financial         secretary        of    Statesville

Avenue Presbyterian Church in Charlotte, North Carolina, from

2002    through      2005.         While       he     held     this     position,       he

misappropriated 214 checks totaling $239,199.95.                       Duell used two

accounts the church maintained with Bank of America:                           a general

reserve account and a capital expense account.                        The minister and

church Finance and Session Committees mistakenly believed that

the    capital    expense    account   had          been    closed.         Using   online

banking,     Duell    transferred      money         from     the     general       reserve

account to the capital expense account, then wrote checks from

that account to his own business and forged the signatures of

church members with check signing rights.                     To conceal the fraud,

Duell    omitted     these    transactions            and     associated        overdraft

charges from the financial statements he prepared and presented

to the Finance and Session Committees.                       As a result, the cash

                                           2
account     balances              represented           in      these       statements            were

overstated.       Duell’s conduct was discovered in an audit after he

left the church.

            Guidelines             section      2B1.1(b)(9)(C)          provides         for    a   2-

level     enhancement             to    a    defendant’s        offense          level     if     “the

offense . . . involved                  sophisticated         means.”           The    enhancement

applies     when        a     defendant          employs        “especially            complex      or

especially intricate offense conduct pertaining to the execution

or   concealment        of        an    offense.”            USSG    § 2B1.1       cmt.     n.8(B).

Examples     of    sophisticated                means     include       “hiding          assets     or

transactions, or both, through the use of fictitious entities,

corporate shells, or offshore financial accounts also ordinarily

indicates       sophisticated               means.”       Id.        The    district        court’s

determination       that          the    defendant       used       sophisticated         means     is

reviewed for clear error.                       United States v. Kontny, 238 F.3d

815, 821 (7th Cir. 2001) (reviewing same issue in tax fraud

case).

            The     district             court        determined       at       sentencing        that

Duell’s conduct involved sophisticated means.                                   The court noted

that    Duell     hid       his    assets       and    transactions         by    converting        an

existing legitimate account to his own illegitimate purposes,

rather    than     by       creating        a   corporate       shell      or    new     fictitious

entity, but with the same motive; by creating false financial

statements; and by forging signatures.

                                                  3
              A    defendant’s         offense          of   conviction         may   involve

“sophisticated means” even if not every aspect of his scheme was

complex or intricate.              United States v. Edelmann, 458 F.3d 791,

816    (8th       Cir.       2006).         The       enhancement        applies      if    the

“defendant's total scheme was undoubtedly sophisticated.”                                    Id.

(internal quotation marks omitted); see United States v. Weiss,

630 F.3d 1263, 1279 (10th Cir. 2010) (“The Guidelines do not

require every step of the defendant's scheme to be particularly

sophisticated;           rather,       as     made      clear     by      the     Guidelines’

commentary,        the       enhancement          applies    when      the      execution     or

concealment       of     a    scheme,       viewed      as   a    whole,     is    especially

complex   or       especially         intricate.”         (internal       quotation        marks

omitted)); see also United States v. Ghertler, 605 F.3d 1256,

1267    (11th       Cir.       2010)        (no       requirement        that     defendant’s

individual actions be sophisticated); United States v. Jackson,

346 F.3d 22, 25 (2d Cir. 2003) (concluding a credit card fraud

scheme linking unelaborate steps in a coordinated way to exploit

the vulnerabilities of the banking system was “sophisticated”).

              Duell      contends       that       no    aspect     of    his     scheme    was

complex or intricate and that, taken as a whole, the scheme was

not complicated.             However, Duell took deliberate steps to make

his offense difficult to detect over a period of years.                                     Such

efforts amount to use of sophisticated means.                             Kontny, 238 F.3d



                                                  4
at 820-21.         On balance, we cannot say that the district court

clearly erred in applying the enhancement.

              We   therefore    affirm        the   sentence    imposed     by    the

district    court.      We    dispense    with      oral   argument    because    the

facts   and    legal   contentions       are    adequately     presented     in   the

materials     before    the    court   and      argument    would     not   aid   the

decisional process.

                                                                            AFFIRMED




                                          5